Citation Nr: 0900984	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diverticulitis, 
chronic colonic gastritis, gastroesophageal reflux disease 
and hiatal hernia claimed as hypertrophic gastritis 
(previously evaluated as stomach condition).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hematuria claimed 
as chronic nephritis (previously evaluated as kidney 
condition).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertensive 
vascular disease (previously evaluated as arterial 
hypertension).


REPRESENTATION

Appellant represented by:	American Red Cross

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 23, 1984, to July 
7, 1984.  He also had periods of active duty for training and 
inactive duty for training from January 1969 to January 1975, 
and from February 1982 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

The issues of entitlement to service connection for a kidney 
disorder and a stomach disorder are addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  In an April 1994 decision the Board denied service 
connection for a stomach condition, a kidney condition, and 
hypertension.  

2.  Evidence compiled since the April 1994 Board decision, 
including the report of a February 2003 C&P genitourinary 
examination and VA treatment records, is new and material, 
and raises a reasonable possibility of substantiating the 
veteran's claims for service connection for a stomach 
condition and a kidney condition. 

3.  Evidence compiled since the April 1994 Board decision 
regarding the veteran's new claim for service connection for 
hypertension (claimed as hypertensive vascular disease) is 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 1994 Board decision denying service connection 
for a stomach condition, a kidney condition, and hypertension 
is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 
20.1100 (2008). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
diverticulitis, chronic colonic gastritis, gastroesophageal 
reflux disease and hiatal hernia claimed as hypertrophic 
gastritis (previously evaluated as stomach condition) has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for hematuria 
claimed as chronic nephritis (previously evaluated as kidney 
condition) has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

4.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
hypertensive vascular disease (previously evaluated as 
arterial hypertension) has not been received.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence, kidney and stomach

In April 1994 the Board issued a decision denying the 
veteran's claims on the grounds that there was no evidence of 
"a kidney disorder, let alone . . . a kidney disorder due to 
the service-connected back injury;" and no evidence of "a 
chronic stomach disorder, let alone a chronic stomach 
disorder due to the service-connected back injury."  The 
Board's April 1994 decision is final.  38 C.F.R. § 20.1100.  
Even so, applicable law provides that a claim which is the 
subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  See 38 C.F.R. § 
3.156.

In correspondence dated in November 2005 the veteran 
requested as follows:

Please re-open my case for the following conditions:
?	Chronic nephritis
. . .
?	Hypertrophic gastritis

ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diverticulitis, 
chronic colonic gastritis, gastroesophageal reflux disease 
and hiatal hernia claimed as hypertrophic gastritis 
(previously evaluated as stomach condition).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hematuria claimed 
as chronic nephritis (previously evaluated as kidney 
condition).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertensive 
vascular disease (previously evaluated as arterial 
hypertension).


REPRESENTATION

Appellant represented by:	American Red Cross

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 23, 1984, to July 
7, 1984.  He also had periods of active duty for training and 
inactive duty for training from January 1969 to January 1975, 
and from February 1982 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

The issues of entitlement to service connection for a kidney 
disorder and a stomach disorder are addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  In an April 1994 decision the Board denied service 
connection for a stomach condition, a kidney condition, and 
hypertension.  

2.  Evidence compiled since the April 1994 Board decision, 
including the report of a February 2003 C&P genitourinary 
examination and VA treatment records, is new and material, 
and raises a reasonable possibility of substantiating the 
veteran's claims for service connection for a stomach 
condition and a kidney condition. 

3.  Evidence compiled since the April 1994 Board decision 
regarding the veteran's new claim for service connection for 
hypertension (claimed as hypertensive vascular disease) is 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 1994 Board decision denying service connection 
for a stomach condition, a kidney condition, and hypertension 
is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 
20.1100 (2008). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
diverticulitis, chronic colonic gastritis, gastroesophageal 
reflux disease and hiatal hernia claimed as hypertrophic 
gastritis (previously evaluated as stomach condition) has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for hematuria 
claimed as chronic nephritis (previously evaluated as kidney 
condition) has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

4.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
hypertensive vascular disease (previously evaluated as 
arterial hypertension) has not been received.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence, kidney and stomach

In April 1994 the Board issued a decision denying the 
veteran's claims on the grounds that there was no evidence of 
"a kidney disorder, let alone . . . a kidney disorder due to 
the service-connected back injury;" and no evidence of "a 
chronic stomach disorder, let alone a chronic stomach 
disorder due to the service-connected back injury."  The 
Board's April 1994 decision is final.  38 C.F.R. § 20.1100.  
Even so, applicable law provides that a claim which is the 
subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  See 38 C.F.R. § 
3.156.

In correspondence dated in November 2005 the veteran 
requested as follows:

Please re-open my case for the following conditions:
?	Chronic nephritis
. . .
?	Hypertrophic gastritis

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In this case, the veteran requested that his claims for 
service connection for hypertrophic gastritis and chronic 
nephritis be "reopened."  This writing clearly evinces the 
veteran's desire to reopen previously denied claims.  
Further, the veteran's initial February 1988 claim was not 
restricted to "hypertrophic gastritis" but entailed any 
"stomach condition."  His claimed request in February 1988 
for service connection for a "kidney condition" was also 
broadly stated, and thus entailed consideration of any kidney 
disorder.  Both of these claims were denied by the Board in 
its April 1994 decision.  Accordingly, new and material 
evidence is necessary to reopen these claims.  Id.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The evidence compiled since the April 1994 Board decision 
includes VA medical records that show treatment on multiple 
occasions for stomach/gastrointestinal complaints.  The 
evidence also includes the report of a February 2003 
compensation and pension (C&P) genitourinary examination and 
a February 2003 C&P general medical examination, both of 
which inform that the veteran has a current kidney condition 
(right renal contusion).  This evidence is new since it was 
created after the Board's April 1994 denial, and the Board 
must presume the credibility of this evidence for the purpose 
of reopening the claim.  Justus, 3 Vet. App. 510.  Upon so 
doing the Board finds that it is material since it provides 
evidence of a current kidney disorder and a current stomach 
disorder.  It thus raises a reasonable possibility of 
substantiating the veteran's claims.  See 38 C.F.R. § 
3.303(d).  The veteran's request to reopen his claims for 
service connection for a stomach condition and a kidney 
condition is therefore granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting the veteran's request to 
reopen his claims for service connection for a stomach and a 
kidney disorder.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  


II. New and material evidence, hypertension

The April 1994 Board decision also denied the veteran's 
appeal for service connection for hypertension on the grounds 
that the condition existed prior to service and was not 
aggravated by service.  In correspondence dated in November 
2005 the veteran requested that his claim for "hypertensive 
vascular disease" be "reopened."  

Evidence compiled since the Board's April 1994 decision 
includes VA treatment records and the reports of C&P 
examinations done in February 2003, which reflect a diagnosis 
of hypertension.  This evidence is cumulative and redundant 
of that of record at the time of the Board's April 1994 
decision in that it continues to reflect a diagnosis of and 
treatment for high blood pressure, and there is no suggestion 
in any of this evidence that the veteran's hypertension was 
aggravated by military service.  It consequently is not 
material, and thus does not raise a reasonable possibility of 
substantiating the veteran's claim.  New and material 
evidence having not been found, the veteran's request to 
reopen his claim for service connection for 
hypertension/hypertensive vascular disease must be denied.

During the pendency of this appeal the Court issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In a March 2006 letter the veteran was advised of the 
information and evidence necessary to reopen his claim for 
service connection for hypertension, and of the evidence 
needed to substantiate the underlying claim for service 
connection.  He was also advised of the evidence that VA 
would seek to provide; and of the information and evidence 
that he was expected to provide.  Although he was not 
informed of how VA establishes disability ratings and 
effective dates prior to the May 2006 rating decision (see 
Dingess/Hartman), since the veteran's request to reopen his 
claim for service connection is being denied, no disability 
rating or effective date will be assigned, so there is no 
possibility of any prejudice to the veteran.  
Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that 
the veteran was provided adequate notice in accordance with 
38 U.S.C.A. §§ 5103, 5103A with regard to her claims for 
service connection.  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and associated with the claims file.  The 
veteran was also accorded C&P examinations in February 2003, 
the reports of which are of record.  In correspondence 
received by the RO in November 2007 he advised that he had no 
more evidence to submit.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a kidney 
disorder, the petition to reopen that claim is granted.

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a stomach 
disorder, the petition to reopen that claim is granted.

New and material evidence has not been presented to reopen a 
claim for service connection for a hypertension disorder.  
The petition to reopen that claim is denied.

REMAND

Having reopened the veteran's claims for service connection 
for a kidney disorder and a stomach disorder, the Board has 
jurisdiction to review these issues de novo, based on the 
whole record.  For the reasons that follow the Board finds 
that additional development is warranted. 

In April 1994 the veteran's claims for a kidney and a stomach 
disorder were denied on the grounds that the veteran's claims 
were not well grounded because there was no evidence of a 
current disorder and, hence, no indication of any secondary 
relationship to the veteran's service-connected back 
disability.  However, VA medical records compiled since that 
time show treatment for kidney and stomach complaints.  
Service treatment records (STRs), including military hospital 
records, also reflect complaints of and treatment for 
abdominal pain and hematuria.  The veteran maintains that his 
current kidney and stomach disorders "were developed in-
service + and the symptoms still present."

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

As stated before, STRs show treatment for abdominal pain and 
hematuria.  The record also contains competent probative 
evidence of a current stomach and kidney disorder, which the 
veteran avers began during service concomitant with the 
incurrence of his service-connected back disability.  
However, there is insufficient competent medical evidence on 
file to establish a nexus between service and the veteran's 
current kidney and stomach disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion).  Although two C&P examinations were done in 2003, 
an opinion as to whether a current stomach or kidney disorder 
is related to service was not proffered by either examiner.  
Inasmuch as there is an indication that the veteran's current 
stomach and kidney disorders may be related to some incident 
of service the matter must be remanded for a VA examination 
and opinion.  38 C.F.R. § 3.159, McLendon, 20 Vet. App. 79.  
Since the claims file is being returned it should be updated 
to include VA treatment records compiled since February 2000.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims file any VA 
medical treatment records pertaining to the 
veteran dating from February 11, 2000.  If 
no such records exist, that fact should be 
noted in the claims file.  Also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course of 
this remand provided that any necessary 
authorization forms are completed.  

2.  Schedule the veteran for appropriate 
examination(s) regarding his claims for 
service connection for a kidney disorder and 
service connection for a stomach disorder.  
The claims file MUST be made available to, 
and reviewed by, the examiner(s)  All 
indicated tests must be performed, and all 
findings reported in detail.  The 
examiner(s) are specifically requested to 
opine as to whether it is at least as likely 
as not that a current kidney disorder and/or 
a current stomach disorder (if found) was 
incurred during service, including secondary 
to (caused or aggravated by) the veteran's 
service-connected back disability.  A 
complete rationale for all opinions 
proffered must be set forth in the report 
provided.

3.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental statement 
of the case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


